     Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 1 of 8
                                                                                                            1/22/2021 4:50 PM
                                 1164212                                                                    Teneshia Hudspeth
                                                                                                                 County Clerk
                                                                                                                 Harris County
              Harris County - County Civil Court at Law No.2
                                                                                 Jury Fee Paid
                                           CAUSE NO.
  BEATRICE CONTRERAS a/n/f S.C.                            §                 IN THE CIVIL COURT OF
                                                           §
                                                           §
  V.                                                       §                 HARRIS COUNTY,TEXAS
                                                           §
                                                           §
  WAL-MART,STORES TEXAS,LLC.                               §           COUNTY COURT AT LAW NO.

                                    PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:
                                                                S.C.
          COMES NOW,Beatrice Contreras a/n/f                                 ,(hereinafter "Plaintiff',) in the

 above entitled and numbered cause, complaining of and against Wal-Mart Stores Texas, LLC

(hereinafter"Defendant"),and for cause ofaction would respectfully show unto the Court and Jury

 the f4Itlo,wing:
                    .114tfe. .
                                        F• —
                                      A. DIStOVERY CONTROL PLAN
          4 4r,-;?,,,'4iii'
          Plallitiff
                        _ ,_ teridS
                              V to conduldisc
                                        it V.Q-,t
                                                -/        ,Itr—
                                              veiy wider 1.;ov4,2 afjzas Rule of Civil Procedure
                                                           %
                                                                                      t.
 190.2.                                                                     M(

                                                  B. PARTIES
2.        Plaintiff is a resident of Harris County,Texas.

3.        Defendant is a foreign corporation doing business in the State ofTexas,and may be served

 by and through its registered agent for service of process, CT Corporation System at 1999 Bryan

St., Suite 900 Dallas, Texas 75201.

                                       C. JURISDICTION AND VENUE
4         This Court has jurisdiction over all of the parties and the subject matter involved in this

litigation.

5.        Venue is proper in Harris County, Texas pursuant to Tex. Civ. Prac. & Rem. Code

§15.002(a)(1) because all or a substantial part of the events or omissions giving rise to Plaintiff's

claims occurred in Harris County.
  Beatrice Contreras a/n/f      v. Walmart Texas Stores, LLC.                                          PAGE 1
  PLAINTIFF'S ORIGINAL PETITION



                                                                                                   Exhibit B
      Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 2 of 8




                                                  D. FACTS
                                                                           >
6.       On or about April 24, 2020, Plaintiff was an invitee-customer in-alAT,raart Supercenter

controlled by Defendant and located at 1 I 1 Yale Street Houston, Texas 77007,Wter exiting the

store, Plaintiff walked beside her mother in the parking lot, headin                 and her mother's

vehicle. As Plaintiff and her mother were traversing the par                         metal piece from

Defendant's corroded shopping cart pierced Plaintiffs left ank

7.       Defendant knew or should have known about the unreasonable condition on the premises

in the form of the dangerous shopping cart. Defendant's failure to eliminate or warn of such

dangerous condition proximately caused the Plaintiff.,p„injury. ii
                                                  '44x77,1,11
                                                            ,4,
                                 E.CAUSES_OF ACTIO

                                       PREM1SES%               LFTY
         At the time ofthe accident made thtbasis of Is suit:
                                      - •
        (1) Defendant had actual or castriktive4nowledge of the unsafe condition on the

            premises, namely the cortp:Iled shopping cart;

        (2)The condition posed an unreksVie risk of harm;
                                   *PP          ,k jois,

        (3) Defendant did not            ise reasonable care to reduce, warn of, or eliminate the risk,

            and;

        (4)Defendant's ail ;46'use such care proximately caused Plaintiffs injuries.

9.       Defendant is*Atari usly ha le for the negligent actions and/or omissions ofits employees

via the doctrine of respbt4eat superior_

                                               G. DAMAGES

10.
                4  „
         Defendant' :actio     and/or omissions were a proximate cause ofthe occurrence and ofthe

following-WuR6Raidiiamages suffered by Plaintiff:
                 ‘->,
                    q


 Beatrlaeqii,traras a*Starla   v. Walmart Texas Stores, LLC.                                   PAGE 2
 PLAINTIFF'SAK9INAL PETITION



                                                                                            Exhibit B
            Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 3 of 8




               a.     Plaintiff has incurred reasonable and necessary medical expenses in the past, and,
                      in all reasonable medical probability, will incur reasonable and necessary medical
                      expenses in the future;

               b.     Plaintiff has suffered physical pain and suffering in the past, and,in all reasonable
                      probability, will continue to suffer physical pain in the future;

               c.     Plaintiff has suffered mental anguish in the past and, in all reasonable prob*
                      will continue to suffer mental anguish in the future;
                                                                                                     _
               d.     Plaintiff has suffered physical disfigurement in the past and               4' 4' •\0
                                                                                                          - /nable
                      probability, will continue to suffer physical disfigurement ip.th
                                                                               IP
              e.      Plaintiff has suffered physical impairment in the palp,.nd, i air reasonable
                      probability, will continue to suffer physical impairment met ure,
                                                                                 .4.t,..,
              f.     Loss of earnings and earning capacity r,e,at
                                                            .. .sonably anticipated to be suffered by
                     Plaintiff     in the future; and
                                  S.C.
              g-      Loss of property

     1 1.     Plaintiff seeks damages in ar. ajnount ats ithin the jurisdictional limits of the court,

     but not to exceed $250,000.00.4

                                             H.,DE1VIAND FOR JURY

     12.      Plaintiff deman,ds-aljury trfal and tenders the appropriate fee with the Original Petition.

                                                      J.PRAYER

     13.      .-,*01-1EHREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to
        0\
•
    4p1eattand4tswer this suit, and that upon final trial, she have judgment against Defendant for

      ettia, damages, prejudgment interest        and post-judgment interest at the highest rate provided by

     aw, costs of court, and all other relief, both general and special, at law or in equity, to which she

    may show herselfjustly entitled.




     Beatrice Contreras a/n/f      v. Walmart Texas Stores, LLC.                                      PAGE 3
     PLAINTIFF'S ORIGINAL PETITION



                                                                                                 Exhibit B
   Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 4 of 8




                                                     Respectfully submitted,

                                                    KOLODNY LAW FIRM,PLLC




                                                    Alan Kolodny
                                                    SBN:24056882
                                                    Email: akolodny@flco-law.comtt.
                                                    Rashon Murrill
                                                    SBN:24110622
                                                    Email: rmurrill@fico-law,r
                                                    1011 Augusta Dr., Suite If,.
                                                    Houston, Texas 77057
                                                    Telephone:(713)532-4474
                                                    Facsimile:(713)785-0597

                                                    ATTORNEIVOOLAINTIFF
                                                    BEATRICECO4TRERAS a/n/f S.C.




Beatrice Contreras a/n/f      v. Walmart Texas Stores, LLC.                             PAGE 4
PLAINTIFF'S ORIGINAL PETITION



                                                                                      Exhibit B
      Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 5 of 8




                                      CAUSE NO. 1164212

BEATRICE CONTRERAS a/n/f S.C.                    *           IN THE COUNTY COURT
                                                 *
       Plaintiffs                                *
                                                 *
VS.                                              *           AT LAW NO. 2
                                                 *
WALMART STORES TEXAS, LLC                        *
    Defendant                                    *           HARRIS COUNTY, TEXAS

        ORIGINAL ANSWER OF DEFENDANT WALMART STORES TEXAS, LLC

TO HONORABLE JUDGE OF SAID COURT:

       Defendant, WALMART STORES TEXAS, LLC files its original answer.

       1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, WALMART STORES

TEXAS, LLC asserts a general denial.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiffs take nothing

by reason of this suit herein, and that Defendant goes hence without day, and recover its costs.

                                             Respectfully submitted,

                                             MEHAFFY WEBER, P.C.

                                             /s/Karen L. Spivey
                                             KAREN L. SPIVEY
                                             SBN: 18955100
                                             P.O. Box 16
                                             Beaumont TX 77704-0016
                                             2615 Calder Ave., Suite 800
                                             Beaumont TX 77702
                                             Ph:    409-835-5011
                                             Fx:    409-835-5177
                                             KarenSpivey@mehaffyweber.com
                                             ATTORNEY FOR DEFENDANT,
                                             WALMART STORES TEXAS, LLC




                                                                                       Exhibit B
     Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 6 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Defendant’s Answer has
been forwarded to opposing counsel of record by electronic filing, on this 3rd day of March,
2021.

                                          /s/ Karen L. Spivey
                                          ________________________________
                                          KAREN L. SPIVEY




                                                                                 Exhibit B
      Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 7 of 8




                                CAUSE NO. 1164212

BEATRICE CONTRERAS a/n/f S.C.                        IN THE COUNTY COURT
                                          *
       Plaintiffs                         *
                                          *
VS.                                       *          AT LAW NO. 2
                                          *
WALMART STORES TEXAS, LLC                 *
    Defendant                             *          HARRIS COUNTY, TEXAS

                                  JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW WALMART STORES TEXAS, LLC, Defendant in the above cause, and

pursuant to Rule 216 of the Texas Rules of Civil Procedure demands a trial by jury.

WALMART STORES TEXAS, LLC is tendering the required fee with its jury demand.

                                       Respectfully submitted,

                                       MEHAFFY WEBER, P.C.

                                       /s/Karen L. Spivey
                                       KAREN L. SPIVEY
                                       SBN: 18955100
                                       P.O. Box 16
                                       Beaumont, TX 77704-0016
                                       2615 Calder Ave., Suite 800
                                       Beaumont, TX 77702
                                       Ph:    409-835-5011
                                       Fx:    409-835-5177
                                       KarenSpivey@mehaffyweber.com
                                       ATTORNEY FOR DEFENDANT,
                                       WALMART STORES TEXAS, LLC




                                                                           Exhibit B
     Case 4:21-cv-00924 Document 1-3 Filed on 03/22/21 in TXSD Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Jury Demand has been

forwarded to opposing counsel of record by electronic filing on this 3rd day of March, 2021.

                                             /s/ Karen L. Spivey
                                             _______________________________
                                             KAREN L. SPIVEY




                                                                                      Exhibit B
